

Exhibit 10.2


Notice of Grant of Stock Options
 
Emerson Electric Co.
 
8000 W Florissant Avenue / P.O. Box 4100
and Option Agreement
 
St. Louis, MO 63136‑8506
 
314 553‑2325
 
 
 
 





First M. Last
 
 
  ID: xxx-xx-xxxx
Address
 
 
 
City State Zip
 
 
 
Country
 
 
 
 
 
 
 





Effective ______________, 20__, you have been granted a Non-Qualified Stock
Option to buy _______ shares of Emerson Electric Co. (the Company) stock at
$_________ per share.
    


Option Number:
 
0000000000xxx
 
 
Plan:
 
2011
 
 
 
 
 
 
 
Grant Date:
 
______________
 
 
Granted:
 
______________
 
 
Grant Price:
 
$_____________
 
 
Total Option Price of the Shares Granted:
 
$_____________
 
 
Expiration Date:
 
______________
 
 
Vesting Schedule:
 
_______ on _______________
 
 
 
 
_______ on _______________
 
 
 
 
_______ on _______________
 
 

                
            










    

 
By your signature and the Company's signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company's Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.
   
 
 
 
 





Signature: ______________________________________ Date: ________________
Emerson Electric Co.


Signature: ______________________________________ Date: ________________
First M. Last                




--------------------------------------------------------------------------------



NONQUALIFIED STOCK OPTION AGREEMENT
UNDER
EMERSON ELECTRIC CO.
2011 STOCK OPTION PLAN




WITNESSETH THAT:


WHEREAS, the Board of Directors of Emerson Electric Co. (“Board of Directors”)
has adopted the Emerson Electric Co. 2011 Stock Option Plan (the “Plan”)
pursuant to which options covering an aggregate of twenty million (20,000,000)
shares of the Common Stock of Emerson Electric Co. (the “Company”) may be
granted to key employees of the Company and its subsidiaries; and


WHEREAS, the person to whom this option is granted (“Optionee”) is a key
employee of the Company or one or more of its divisions, subsidiaries or
affiliates (collectively, “Emerson”); and


WHEREAS, the Company desires to grant to Optionee the option to purchase certain
shares of its Common Stock under the terms of the Plan, which option is not
intended to qualify as an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (hereinafter
referred to as an "Incentive Stock Option"); and


WHEREAS, Optionee agrees and acknowledges that the grant of said option is
valuable consideration; and


WHEREAS, Optionee's execution of the attached Notice of Grant of Stock Options
and Option Agreement (the “Notice Agreement”) shall constitute Optionee's
agreement to and acceptance of all of the terms and conditions set forth in this
Nonqualified Stock Option Agreement (the “Agreement”);


NOW, THEREFORE, in consideration of the premises, and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:


1.    Grant Subject to Plan. This option is granted under and is expressly
subject to, all the terms and provisions of the Plan, which terms and provisions
are incorporated herein by reference. The Compensation Committee (“Committee”)
of the Board of Directors has been appointed by the Board of Directors, and
designated by it, as the Committee to make grants of options.


2.    Grant and Terms of Option. Pursuant to action of the Committee, the
Company hereby grants to Optionee the option to purchase all or any part of the
number of shares of the Common Stock of the Company, par value of $.50 per share
(“Common Stock”), set forth in the Notice Agreement for the period and at the
purchase price designated in the Notice Agreement; provided, however, that the
right to exercise such option shall be, and is hereby, restricted so that the
shares to which this option relates may not be purchased prior to the




--------------------------------------------------------------------------------



Vesting Date assigned to each of the shares as set forth in the Notice
Agreement. The foregoing right to exercise is subject to the provisions of
Section 6 hereof. Notwithstanding the foregoing, in the event of a Change of
Control (as defined in the Plan) Optionee may purchase 100% of the total number
of shares to which this option relates if the conditions set forth in Section
9(b) of the Plan are met in conjunction with such Change of Control. In no event
may this option or any part thereof be exercised after the expiration of ten
(10) years from the date hereof. The purchase price of the shares subject to
this option may be paid for (a) in cash, (b) by tender, either actually or by
attestation, to the Company of shares of Common Stock already owned by Optionee
and registered in his or her name or held for his or her benefit by a registered
holder, having a fair market value equal to the cash exercise price of the
option being exercised, or (c) by a combination of methods of payment specified
in clauses (a) and (b), all in accordance with Section 7 of the Plan. No shares
of Common Stock may be tendered in exercise of this option if such shares were
acquired by Optionee through the exercise of an Incentive Stock Option or an
employee stock purchase plan described in Section 423 of the Internal Revenue
Code of 1986, as amended, unless (a) such shares have been held by Optionee for
at least one (1) year, and (b) at least two (2) years have elapsed since such
Incentive Stock Option was granted.
                                    
3.    Anti‑Dilution Provisions. In the event that, during the term of this
Agreement, there is any change in the number of shares of outstanding Common
Stock by reason of recapitalizations, mergers, consolidations, split‑offs,
split‑ups, combinations or exchanges of shares and the like, the number of
shares covered by this Agreement and the price thereof shall be adjusted as the
Committee shall determine to be appropriate pursuant to Section 16 of the Plan;
provided, however, that in the case of any change in the number of shares of
outstanding Common Stock by reason of stock dividends which effect stock splits
or recapitalizations which effect stock splits, the number of shares covered by
this Agreement and the price thereof shall be adjusted proportionately to
reflect such change.


4.    Investment Purpose. If the shares subject to the Plan are not registered
under the Securities Act of 1933, Optionee acknowledges that a restrictive
legend, in substantially the following form, will be printed on the certificates
representing the shares acquired by Optionee on exercise of all or any part of
this option:


“The shares represented by this certificate have not been registered under the
Securities Act of 1933, but have been issued or transferred to the registered
owner pursuant to the exemption afforded by Section 4(2) of said Act. No
transfer or assignment of these shares by the registered owner shall be valid or
effective, and the issuer of these shares shall not be required to give any
effect to any transfer or attempted transfer of these shares, including without
limitation, a transfer by operation of law, unless (a) the issuer shall have
received an opinion of its counsel that the shares may be transferred without
requirement of registration under said Act, or (b) there shall have been
delivered to the issuer a 'no‑action' letter from the staff of the Securities
and Exchange Commission, or (c) the shares are registered under said Act.”


5.    Non‑Transferability. Neither this option nor any rights thereunder or
under this Agreement may be assigned, transferred or in any manner encumbered
except by will




--------------------------------------------------------------------------------



or the laws of descent and distribution, and any attempted assignment, transfer,
mortgage, pledge or encumbrance except as herein authorized, shall be void and
of no effect. This option may be exercised during Optionee's lifetime only by
Optionee.


6.    Termination of Employment. In the event that notice of employment
termination is provided by Optionee, which notice shall be deemed for purposes
of the Plan as termination of employment of Optionee, or in the event of the
termination of employment of Optionee for any reason other than by death or
disability, each of which is subject to Section 7 herein, the Plan shall govern
whether and the extent to which this option may be exercised. For purposes of
this Section, a divestiture by the Company of 100% of its interest in Optionee's
employer shall constitute a termination of employment of Optionee.


7.    Death or Disability of Optionee.


(a)    In the event of the death of Optionee while Optionee is employed by
Emerson this option shall become fully vested and may be exercised, and in the
event of death of Optionee after termination of employment, to the extent this
option is still exercisable under Sections 6 or 7(b) of this Agreement at the
date of death, this option may be exercised, by a legatee or legatees under the
option holder's last will, or by personal representatives or distributees, at
any time within a period of one (1) year after death, but not after expiration
of the term of this option.


(b)    If Optionee terminates employment on account of disability (as defined in
the Plan), this option shall become fully vested and may be exercised by
Optionee (or a representative) within a period of one (1) year after the
determination of disability, but not after expiration of the term of this
option.


8.    Shares Issued on Exercise of Option. It is the intention of the Company
that on any exercise of this option it will transfer to Optionee shares of its
authorized but unissued Common Stock or transfer Treasury shares, or utilize any
combination of Treasury shares and authorized but unissued shares, to satisfy
its obligations to deliver shares on any exercise hereof.


9.    Committee Administration. This option has been granted pursuant to a
determination made by the Committee, and such Committee or any successor or
substitute committee authorized by the Board of Directors or the Board of
Directors itself, has plenary authority to interpret the Plan, to prescribe,
amend and rescind rules and regulations relating to it, and, subject to the
express terms of this option, shall have plenary authority to interpret any
provision of this option and to make any determinations necessary or advisable
for the administration of this option and the exercise of the rights herein
granted, and may waive or amend any provisions hereof in any manner not
adversely affecting the rights granted to Optionee by the express terms hereof.


10.    Option Not An Incentive Stock Option. The option granted hereunder is not
intended to be, and will not be treated as, an Incentive Stock Option.




--------------------------------------------------------------------------------







11.    No Contract of Employment. Nothing contained in this Agreement shall be
considered or construed as creating a contract of employment for any specified
period of time. The employment relationship shall continue to be at the will of
both parties, either of which may terminate the employment relationship at any
time for any reason.
12.    Confidential Information and Inventions.
(a)     During Optionee's employment with Emerson and thereafter, Optionee shall
keep confidential, and not use or disclose to any third parties, except as
required for Optionee to perform Optionee's employment responsibilities for
Emerson, any confidential, proprietary and/or trade secret information of or
relating to Emerson (“Confidential Information”). All Emerson records, documents
and information obtained by or provided to Optionee, or to which Optionee has or
had access, or otherwise made, produced or compiled by Optionee during
Optionee's employment with Emerson, which contain any Confidential Information,
regardless of the medium in which it is preserved, are the sole and exclusive
property of Emerson and shall be given to Emerson at Emerson's request or upon
Optionee's departure from Emerson.
(b)    All ideas, inventions, discoveries, patents and patent applications
(together with all reissuances, continuations, continuations-in-part, revisions,
extensions, and re‑examinations thereof, and any and all disclosures relating
thereto), technology, copyrights, derivative works, trademarks, service marks,
improvements, developments, trade secrets, other intellectual property and the
like, which are developed, conceived, created, discovered, learned, produced
and/or otherwise generated by Optionee, whether individually or otherwise,
during Optionee's employment with Emerson, whether or not during working hours,
that relate to (i) the business and/or activities of Emerson or which may be of
interest to Emerson in its business, (ii) Emerson's anticipated research or
development, or (iii) any work performed by Optionee for Emerson, shall be the
sole and exclusive property of Emerson, and Emerson shall own any and all right,
title and interest to such. Optionee assigns and agrees to assign any and all of
the foregoing to Emerson, whenever requested to do so by Emerson, at Emerson's
expense, and Optionee agrees to execute any and all applications, assignments or
other instruments which Emerson deems desirable or necessary to protect such
interests. Optionee shall prepare, keep and maintain detailed and current dated
and witnessed records of all of Optionee's inventions, and shall disclose the
details of such inventions to Emerson.
13.    Restrictions. During Optionee's employment with Emerson and for twelve
(12) months after the later of Optionee's last day of employment with Emerson or
any exercise of this option, Optionee will not, directly or indirectly, on
Optionee's own behalf or on behalf of anyone else, (a) compete, or assist in any
activity which competes, with the business of Emerson in which Optionee was
employed or involved, or regarding which Optionee had any Confidential
Information, at any time during Optionee's final two (2) years of employment,
(b) solicit, encourage to leave employment, hire, or assist anyone else to
solicit, encourage to leave employment or hire, any Emerson employee, or (c)
induce or attempt to induce, or assist anyone else to induce or attempt to
induce, in competition against Emerson, any customer of Emerson regarding which
Optionee had any Confidential Information at any time during Optionee's final
two (2) years of employment, to divert its business from, or reduce or
discontinue its business with, Emerson. Nothing in this Section 13, however,
shall prevent Optionee from (x) owning




--------------------------------------------------------------------------------



2% or less of the outstanding equity securities of a publicly traded entity, or
(y) performing his or her employment duties and responsibilities for and on
behalf of Emerson.
14.    Severability. Any word, phrase, clause, sentence or other provision
hereof which violates or is prohibited by any applicable law, court decree or
public policy shall be modified as necessary to avoid the violation or
prohibition and so as to make this Agreement enforceable as fully as possible
under applicable law, and if such cannot be so modified the same shall be
ineffective to the extent of such violation or prohibition without invalidating
or affecting the remaining provisions hereof.


15.    Governing Law. This Agreement is made in and shall be construed and
administered in accordance with the laws of the State of Missouri, without
regard to conflicts of law principles which might otherwise be applied. Any
litigation arising out of, in connection with or concerning any aspect of this
Agreement shall be conducted exclusively in the State or Federal Courts in the
State of Missouri, and Optionee hereby consents to the exclusive jurisdiction of
said courts.


16    Remedies.
(a)    If Optionee breaches or threatens to breach Section 12, 13 and/or 15 of
this Agreement, the Company shall be entitled to injunctive relief enforcing
this Agreement in addition to any other legal or equitable rights and remedies
it may have. The Company in its sole discretion shall also be entitled to
recover from Optionee, in lieu of enforcing Section 13(a) through injunctive
relief, the excess of the fair market value of shares subject to any options
which have been exercised in the preceding twelve (12) months (or any parts
thereof which have been exercised) as of the date of such exercise, over the
option price. Optionee shall pay such amount to the Company not later than ten
(10) days after the Company has provided Optionee with notice thereof.
(b)    The Company's subsidiaries and affiliates are express third party
beneficiaries of Sections 12 through 16 of this Agreement.
17.    Existing Agreements. Optionee's obligations under Sections 12 through 16
of this Agreement are in addition to, and do not supersede, Optionee's
obligations under any other agreements that Optionee may have.


   




